Case 1:21-cr-00046-ERK Document 37-2 Filed 02/11/21 Page 1 of 4 PageID #: 304
          Case 1:21-cr-00046-ERK Document 37-2 Filed 02/11/21 Page 2 of 4 PageID #: 305
Brooklyn, NY 11201

Tel: (718) 613-2476

Fax: (718) 613-2264

Talia_Magnas@nyed.uscourts.gov




From: Talia Magnas
Sent: Friday, February 5, 2021 1:22 PM
To: Ian.Richardson@usdoj.gov; wkeefelaw@gmail.com; Kaveh Afrasiabi
Cc: Samuel Rosh <Samuel_Rosh@nyed.uscourts.gov>
Subject: RE: United States v. Afrasiabi -- Conference




Hi all,




I hope this message finds you safe and healthy.




I’d like to offer you a test videoconference in advance of Wednesday’s hearing to make sure you can connect remotely to
the Court’s videoconference platform, Cisco webex. The test will allow us to address any technical issues in advance of
the hearing.




I am available on Monday morning and all day Tuesday. Keep in mind that I am referring to business hours (9am-
5:30pm).




Thank you,

Tali




Talia Magnas

Case Manager

Chambers of Honorable Edward R. Korman
                                                           2
          Case 1:21-cr-00046-ERK Document 37-2 Filed 02/11/21 Page 3 of 4 PageID #: 306
U. S. District Court for the Eastern District of New York

225 Cadman Plaza East

Brooklyn, NY 11201

Tel: (718) 613-2476

Fax: (718) 613-2264

Talia Magnas@nyed.uscourts.gov




From: Samuel Rosh <Samuel Rosh@nyed.uscourts.gov>
Sent: Thursday, February 4, 2021 11:09 AM
To: Ian.Richardson@usdoj.gov; wkeefelaw@gmail.com; Kaveh Afrasiabi <kavehafrasiabi@yahoo.com>
Cc: Talia Magnas <Talia Magnas@nyed.uscourts.gov>
Subject: United States v. Afrasiabi -- Conference




Hi all,




Judge Korman would like to schedule the videoconference for the afternoon of February 10. Could you please let us
know your availability, perhaps for 2:30?




Thanks,




Samuel Rosh

Law Clerk to the Honorable Edward R. Korman

United States District Court for the Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

(718) 613-2474

Samuel Rosh@nyed.uscourts.gov




                                                              3
Case 1:21-cr-00046-ERK Document 37-2 Filed 02/11/21 Page 4 of 4 PageID #: 307
